DETAILED ACTION
The amendment filed on February 7, 2022 has been entered. Claims 1, 3, 9, 11, 12, 14, 15, 18 and 19 have been amended, and claims 10 and 16 have been cancelled. Claims 1-3, 5-9, 11-15 and 17-19 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11-15 and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a parking mechanism comprising one or more actuation mechanisms drivingly connected to at least a portion of a cam in combination with the specified parking pawl and parking gear as recited in independent claim 1, in particular wherein the parking pawl has a first end portion including a rolling element extending from an outer surface of said first end portion and engageable with at least a portion of said cam and a second end portion with one or more parking pawl teeth extending outward from at least a portion of an inner surface of said first end portion; wherein said parking mechanism has a first engaged position and a second engaged position; wherein, in said first engaged position, at least a portion of 
The prior art does not disclose or render obvious a parking mechanism comprising one or more actuation mechanisms drivingly connected to at least a portion of a cam in combination with the specified parking pawl and parking gear as recited in independent claim 9, in particular wherein the parking pawl has a first end portion including a rolling element extending from an outer surface of said first end portion and engageable with at least a portion of said cam and a second end portion with one or more parking pawl teeth extending outward from at least a portion of an inner surface of said first end portion; wherein said one or more parking gear teeth of said parking gear have a cross-sectional profile or shape comprising, in order, a first portion, a second portion, a third portion, a fourth portion, a fifth portion, a sixth portion, and/or a seventh portion; wherein said first portion and said seventh portion of said cross-sectional profile or shape of said one or more parking gear teeth extend outward away from said outer surface of said body portion of said parking gear; and wherein said first portion and said seventh portion of said cross-sectional profile or shape of said one or more parking gear teeth have a substantially fillet shape, a substantially arcuate shape, a substantially radiused shape, and/or a substantially concave shape.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RICHARD M LORENCE/Primary Examiner, Art Unit 3656